Gileillan, C. J.
The court below finds that on or about the first day of April, 1884, the plaintiffs leased to the defendants the premises for the term of one year from April 1, 1884; the leasing having been, as appears from the evidence, by parol. The finding does not bring the ease within the first subdivision of section 6, chapter 41, Gen. St. 1878, so as to present the point made by defendants that the leasing is void as an agreement “that, by its terms, is not to be performed within one year from the making thereof.” Whether this section applies to an agreement to lease real estate, the authorities do not agree; but, in cases where it does apply, it must appear that the agreement cannot be performed, according to its terms, within one year from the time when it was made. In this case it does not appear that it was made before April 1st, and consequently it does not appear that it was made more than one year before the end of the term. The evidence was indefinite as to the time when the assent of both parties was given to the agreement, but it justified the finding.
Order affirmed.